DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/22/2020 (7 pages long) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  NPL cite #1 and #2 were not found in the file wrappers. 
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The disclosure is objected to because of the following informalities: The specification lacks a “CROSS-REFERENCE TO RELATED APPLICATIONS” section, see MPEP 608.01 (a).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the coupling aperture of the measurement tool" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim. It seems applicant should have recited “a coupling aperture” and “a measurement tool”
Claims 10-17 are also rejected as being dependent off claim 9.
Claim 11 recites the limitation "the coupling mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 are rejected under 35 U.S.C. 102(a) as being anticipated by Patel US 2011/0112587.
Regarding Claim 9, Patel discloses a method of operating a bone fusion system, the method comprising: 
spreading a plurality of fingers (#144) of an insertion instrument (#100) with a control rod (#106) of the insertion instrument (paragraph 31, 42), 
the control rod (#106) having a hollow axial cavity (cavity for receiving #110 as seen in Fig 1-2) with a central axis(Fig 2, line going through #106), and the insertion instrument including a guide tube (#102) housing the control rod (Fig 1-2, houses the proximal end #118 of the control rod, paragraph 31) and a cap (#122) having a cap through-hole (through hole for  #112 as seen in Fig 4, paragraph 34), a fastener (threads of #122, paragraph 27, that engage with threads #120 of the guide tube #02) that detatchably couples to the guide tube (paragraph 27, as discussed above) and a coupling end (#156, Fig 4) having a non-circular perimeter in a plane orthogonal to the central axis at the second end of the insertion instrument (as seen in Fig 1. 4,  has an elongated non-circular cross section)

sliding the fingers (#144) of the insertion instrument into one or more surface channels (#302) of a bone fusion device (#300) (Fig 10-11, paragraph 31); 
contracting the fingers with the control rod such that the fingers move into the surface channels and the insertion instrument is detachably coupled with the bone fusion device (paragraph 31); and 
positioning the bone fusion device into a desired position with the insertion instrument (paragraph 9, 26, positions the bone fusion device in the spine).

Regarding Claim 10, Patel discloses wherein the hollow axial cavity extends from a first end proximate the plurality of fingers to a second end opposite the first end (Fig 1-2, the axial cavity extends along the entire length of the control rod). 

Regarding Claim 11, Patel discloses the coupling mechanism further comprises a splitting rod (#110) positioned between the fingers (Fig 1), wherein the splitting rod has a rod through hole (#154) that aligns with the hollow axial cavity (Fig 1-2). 


Allowable Subject Matter
Claims 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 26-33 are allowed.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest of other insertion instruments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773